DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on November 8, 2021. Claims 1-17 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on November 8, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Applicant’s request for priority to parent App. No. 16/045,798 dated July 26, 2018 is acknowledged and accepted.

Claim Objections
Claims 1, 9, 14 and 16 are objected to because of the following informalities:  
a.	Each of claims 1 and 9 recites at a rate of less than one times the discharge rate of the battery. As written, it is unclear if this means that the discharge rate is multiplied by a factor that is less than one or if the rate is lower than the discharge rate. Based on the instant specification, it appears that the first interpretation is what is intended. Examiner suggests reciting the factor in the claim limitation to eliminate potential ambiguity. 
b.	Claim 14 should have semi-colons rather than commas separating the limitations to make it clear where the next “wherein” clause begins; and
c.	For consistency, claim 16 should have semi-colons after each limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation wherein, when the battery is discharging and the estimated state of charge exceeds the displayed state of charge, the controller is configured to adjust the displayed state of charge at a rate of less than one times the discharge rate of the battery until the displayed state of charge is equal to the estimated state of charge of claim 1 and the corresponding limitation in claim 9 are considered new matter, because Examiner has found no support in the disclosure, as originally filed, which teaches adjusting the state of charge at a slower discharge rate when the displayed state of charge exceeds the state of charge. In fact, this limitation appears to contradict the intent of the invention when it would work against merging the displayed state of charge and the state of charge. For example, if the displayed SOC is 10 units, the actual SOC is 6 units, the discharge rate is -2 units/min, and the adjusted rate is -1 units/min (i.e., 0.5*-2 units/min), then the displayed SOC will fail to merge with the actual SOC until, for example, the battery is fully depleted. Alternatively, if the claim is intended to mean that the rate is any rate less than “1” multiplied by the discharge rate, the same issue applies. 


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,691,078 (hereinafter, “Kozaki”).

Regarding claim 16, Kozaki discloses an electrified vehicle (see at least Col.11, Ln. 54-55), comprising: 
a battery (see at least Col.11, Ln. 54-55); 
a display configured to display a state of charge of the battery (see at least Fig. 2 and Col. 11, Ln. 14-17); and 
a controller configured to continuously or in regular intervals (see at least Fig. 2, Fig. 7, Fig. 8, Col. 3, Ln. 66-Col. 4, Ln. 15, and Col. 5, Ln. 63-Col. 6, Ln. 17; Examiner asserts that the microcomputer is equivalent to the controller): 
calculate an estimated state of charge of the battery, calculate either a discharge rate of the battery when the battery is discharging or a charge rate of the battery when the battery is charging, and selectively adjust the displayed state of charge (see at least Fig. 7, Fig. 11, and Col. 12, Ln. 12-55; the estimated state of charge may be calculated for the battery, and there may be a calculation for either a charge rate or discharge rate, depending on if the battery is being charged or discharged), 
wherein the controller is configured to identify a difference between the displayed state of charge and the estimated state of charge (see at least Col. 3, Ln. 66-Col. 4, Ln. 15, and Col. 5, Ln. 63-Col. 6, Ln. 17; Examiner asserts that the microcomputer is equivalent to the controller. The microcomputer compares the estimated state of charge with the estimated state of the battery charge), 
wherein the controller monitors for the difference between drive cycles of the electrified vehicle (see at least Col. 1, Ln.27-31, Col. 11, Ln. 50-Col. 12, Ln. 11, and Col. 13, Ln. 59-Col. 14, Ln. 11; the microcomputer (i.e., controller) monitors the difference between drive cycles by recognizing a difference in charge and discharge based on drive cycles such as coasting downhill or temperature increases or decreases)
wherein the controller is configured to calculate a first estimated state of charge during a first drive cycle (see at least Col. 1, Ln. 27-31, Col. 2, Ln. 27-36, Col. 11, Ln. 50-Col. 12, Ln. 11, and Col. 13, Ln. 59-Col. 14, Ln. 11; the microcomputer (i.e., controller) monitors the difference between drive cycles by recognizing a difference in charge and discharged based on drive cycles such as coasting downhill or temperature increases and decreases. The initial charge is calculated and displayed to the user. The result is displayed to the user); 
wherein the controller causes the display to display the first estimated state of charge (see at least Col. 1, Ln. 27-31, Col. 2, Ln. 27-36, Col. 11, Ln. 50-Col. 12, Ln. 11, and Col. 13, Ln. 59-Col. 14, Ln. 11; the microcomputer (i.e., controller) monitors the difference between drive cycles by recognizing a difference in charge and discharged based on drive cycles such as coasting downhill or temperature increases and decreases. The initial charge is calculated and displayed to the user. The result is displayed to the user); 
wherein the controller is configured to calculate a second estimated state of charge during a second drive cycle different than the first drive cycle (see at least Col. 1, Ln. 27-31, Col. 11, Ln. 50-Col. 12, Ln. 11, and Col. 13, Ln. 59- Col. 14, Ln. 11; the microcomputer (i.e., controller) monitors the difference between drive cycles by recognizing a difference in charge and discharged based on drive cycles such as coasting downhill or temperature increases and decreases. Because the monitoring constantly monitoring, calculations are happening in each drive cycle as the drive cycle changes. The result is displayed to the user); and 
when the second estimated state of charge differs from the first estimated state of charge, the controller is configured to adjust the displayed state of charge such that the displayed state of charge converges from the first estimated state of charge to the second estimated state of charge (see at least Fig. 1, Col. 2, Ln. 27-36, Col. 3, Ln. 33-35, Col. 4, Ln 13-15, and Col. 6, Ln. 49-60; Examiner asserts that the microcomputer is equivalent to the controller. The microcomputer "displays a signal representing the corrected remaining battery capacity." The displayed charge gradually changes based on the "k" value).

Regarding claim 17, Kozaki discloses all of the limitations of claim 16. Additionally, _ discloses wherein the first estimated state of charge is calculated at an end of the first drive cycle and the second estimated state of charge is calculated at a beginning of the second drive cycle (see at least Col. 1, Ln. 27-31, Col. 11, Ln. 50-Col. 12, Ln. 11, and Col. 13, Ln. 59- Col. 14, Ln. 11; the microcomputer (i.e., controller) monitors the difference between drive cycles by recognizing a difference in charge and discharged based on drive cycles such as coasting downhill or temperature increases and decreases. Because the monitoring constantly monitoring, calculations are happening in each drive cycle as the drive cycle changes. This continuous monitoring would automatically include the end of one drive cycle and the beginning of the next drive cycle. The result is displayed to the user. Note that it is unclear by the Applicant’s disclosure how Applicant would know when there is a change in drive cycles based on any other means).

Allowable Subject Matter
Claims 1-15 are allowable over the prior art and may be found allowable after the above rejections and objections are remedied. The following is a statement of reasons for the indication of allowable subject matter: Kozaki, the closest prior art, adapts the displayed state of charge to more quickly merge with the estimated state of charge rather than less quickly which is in contrast to the limitation when the battery is discharging and the estimated state of charge exceeds the displayed state of charge, the controller is configured to adjust the displayed state of charge at a rate of less than one times the discharge rate of the battery. Because Kozaki teaches the opposite of the recited limitation and no prior art has been found that teaches such a limitation, claims 1-15 are allowable over the prior art. However, each of claims 1-15 is rejected and/or objected under one or more statutes above. The rejections and objections must be remedied before a Notice of Allowability may be issued.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Additionally, claims 16 and 17 are rejected on the ground of non-provisional double patenting as being unpatentable over claims 8 and 9 of U.S. Pat. No. 11,198,365. Although the claims are not identical, they are not patentably indistinct from one another, because claims 8 and 9 of U.S. Pat. No. 11,198,365 recites each and every limitation of claims 16 and 17, respectively, of the instant application. Because claims 16 and 17 of the instant application fully fall within the scope of claims 8 and 9 of U.S. Pat. No. 11,198,365, claims 16 and 17 are non-provisionally rejected on the ground of double patenting.
For reference, the table below indicates the limitations that are different from one another through bolding and underlining the limitations that are different between the two claim sets:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2020/0011933 which relates to SOC estimations for batteries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY P OHMAN/Examiner, Art Unit 3663